          Case 1:19-cv-00652-NONE-SKO Document 52 Filed 02/08/21 Page 1 of 3


 1 McGREGOR W. SCOTT
   United States Attorney
 2 VICTORIA L. BOESCH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Defendant
 6 Postmaster General Louis DeJoy

 7 DOW W. PATTEN
   FORTHRIGHT LAW, P.C.
 8 50 California St., Suite 1500
   San Francisco, CA 94111
 9 415-228-6848
   Fax: 415-228-6876
10
   Attorneys for Plaintiff
11 Theodore W. Mort

12
                                      UNITED STATES DISTRICT COURT
13
                                     EASTERN DISTRICT OF CALIFORNIA
14

15   THEODORE W. MORT,                                  Case No. 1:19-cv-00652-NONE-SKO
16                                 Plaintiff,

17                         v.                           STIPULATION AND ORDER TO MODIFY
                                                        SCHEDULE
18   LOUIS DEJOY, POSTMASTER GENERAL,
     UNITED STATES POSTAL SERVICE,                      (Doc. 50)
19
                                   Defendant.
20

21

22          Defendant Postmaster General and Plaintiff Theodore W. Mort respectfully submit this
23 stipulation to modify the case schedule in accordance with the Court’s recent order (Dkt. 48 at 6-7).

24          The parties propose the following modifications to the current case schedule:
25

26
27

28


     STIPULATION AND ORDER TO MODIFY SCHEDULE                                                       1
30
          Case 1:19-cv-00652-NONE-SKO Document 52 Filed 02/08/21 Page 2 of 3


 1

 2           Event                              Current Date         Continued Date
             Non-Expert Discovery Completion    January 29, 2021     March 5, 2021
 3
             Settlement Conference              February 21, 2021    February 21, 2021
 4           Expert Disclosures                 March 12, 2021       April 2, 2021
 5           Rebuttal Expert Disclosures        April 23, 2021       May 7, 2021
             Expert Discovery Completion        June 18, 2021        June 18, 2021
 6
             Non-Dispositive Motion Filing      July 16, 2021        July 16, 2021
 7           Non-Dispositive Motion Hearing     August 18, 2021      August 18, 2021
 8           Dispositive Motion Filing          July 16, 2021        July 16, 2021
             Dispositive Motion Hearing         September 13, 2021 September 13, 2021
 9
             Pretrial Conference                November 18, 2021 November 18, 2021
10           Trial                              January 11, 2022   January 11, 2022
11

12                                                   Respectfully submitted,

13                                                   McGREGOR W. SCOTT
                                                     United States Attorney
14
     Dated: February 4, 2021                   By:   /s/ Victoria L. Boesch
15                                                   VICTORIA L. BOESCH
                                                     Assistant United States Attorney
16
                                                     Attorneys for Defendant
17

18 Dated: February 4, 2021                     By:   /s/Dow W. Patten (authorized 2/4/2021)
                                                     DOW W. PATTEN
19
                                                     FORTHRIGHT LAW, P.C.
20                                                   Attorneys for Plaintiff

21

22

23

24

25

26
27

28


     STIPULATION AND ORDER TO MODIFY SCHEDULE                                                 2
30
             Case 1:19-cv-00652-NONE-SKO Document 52 Filed 02/08/21 Page 3 of 3


 1                                                             ORDER

 2            Having reviewed the parties’ above Stipulation to Modify Schedule (Doc. 50), submitted in

 3 accordance with the Court’s January 25, 2021 order (Doc. 48), the Court GRANTS the parties’ request

 4 and will modify the scheduling order and enlarge the dates and deadlines as set forth below.

 5
     IT IS      Event                                         Current Date                Continued Date                        SO
 6
                Non-Expert Discovery Completion               January 29, 2021            March 5, 2021
 7
                Settlement Conference1                        February 25, 2021           February 25, 2021
 8              Expert Disclosures                            March 12, 2021              April 2, 2021
 9         Rebuttal Expert Disclosures                        April 23, 2021              May 7, 2021
           Expert Discovery Completion                        June 18, 2021               June 18, 2021
10
           Non-Dispositive Motion Filing                      July 16, 2021               July 16, 2021
11         Non-Dispositive Motion Hearing                     August 18, 2021             August 18, 2021
12         Dispositive Motion Filing                          July 16, 2021               July 16, 2021
           Dispositive Motion Hearing                         September 13, 2021          September 13, 2021
13
           Pretrial Conference                                November 18, 2021           November 18, 2021
14         Trial                                              January 11, 2022            January 11, 2022
15   ORDERED.

16 Dated:        February 5, 2021                                             /s/   Sheila K. Oberto                    .
17                                                                UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26
27
     1
      The parties erroneously listed the settlement conference date as February 21, 2021 in their stipulation. Pursuant to the Court’s
28
     Order re Settlement Conference (Doc. 35), the settlement conference is currently set for February 25, 2021.


     STIPULATION AND ORDER TO MODIFY SCHEDULE                                                                               3
30
